NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                         NOV 30 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ORDONEZ-MEJIA,                             No.    16-73230

                Petitioner,                     Agency No. A200-246-237

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**


Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Juan Ordonez-Mejia, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA affirmed the IJ’s denial of cancellation of removal for failure to

demonstrate 10 years continuous physical presence prior to service of Ordonez-

Mejia’s Notice to Appear (“NTA”). However, the BIA did not have the benefit of

the Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), which

held that an NTA that did not specify a place and time for a non-citizen’s first

hearing did not trigger the stop-time rule to calculate continuous physical presence.

As Ordonez-Mejia’s NTA did not specify the date and time of his hearing, we

remand to the BIA to consider his eligibility for cancellation of removal in light of

that decision.

      In light of our disposition, we do not reach Ordonez-Mejia’s contentions

regarding the denial of a continuance. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004) (courts and agencies are not required to reach non-dispositive

issues).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    16-73230